Citation Nr: 1540251	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In order to more broadly encompass the Veteran's current condition, the Board returns to the original characterization of the Veteran's condition as "a low back disability."

In April 2011, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability, and then denied the reopened claim on its merits.  The Veteran appealed this decision to the United States Court of Appeals for Veteran Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), in January 2012 the Court remanded this matter to the Board for further consideration.  In April 2012, the Board vacated their previous decision and remanded for further development.

In January 2013, the Board issued a decision that denied entitlement to service connection for a low back disability.  The Veteran timely appealed this decision to the Court.  In September 2013, the Court remanded the case to the Board.  In January 2014, the Board vacated its January 2014 decision and remanded this matter for further development.  In June 2014, the Board remanded the case again for further development.  In January 2015, the Board requested an independent medical expert opinion.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Clear and unmistakable evidence demonstrates that a low back disorder existed at the time of the Veteran's entrance into active military service.

2. Clear and unmistakable evidence demonstrates that the Veteran's preexisting low back disorder was not permanently aggravated beyond normal progression by active service, nor was it subject to a superimposed disease or injury.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active military service, nor was it subject to a superimposed disease or injury.  38 U.S.C.A. §§ 1111, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in December 2006 satisfied the duty to notify provisions with regard to the Veteran's claim, and the Veteran has alleged no prejudice with regard to the content of the notice he received.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained, with the exception of requested records from A.M., a chiropractor from whom the Veteran received treatment.  The Veteran was informed in a September 2014 letter that the RO had contacted A.M., and the Veteran has not alleged any prejudice from the absence of these records.  Given the consensus that the Veteran has a current low back condition, there is no prejudice to the Veteran from the absence of these records.

VA examinations adequate for adjudication purposes were provided to the Veteran, most recently in February 2014, in connection with his claim.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his low back condition in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran's case was remanded a number of times, in response to decisions from the Court and the need for further development of the record.  In April 2012, in response to a Joint Motion, the Board remanded to afford the Veteran an opportunity to supplement the record with medical evidence, and for a new medical opinion.  The RO sent the Veteran a letter in April 2012, detailing how he could supplement the record and providing him with a VA Form 21-4142.  Additionally, a new opinion was provided regarding the Veteran's low back condition.  The Court, on a second appeal, found that opinion to be lacking, and in January 2014, the Board remanded the case a second time.  Again, the Board afforded the Veteran an opportunity to supplement the record, and remanded for a new medical examination.  In February 2014, the RO sent the Veteran another letter detailing how he could submit further evidence to the record.  The Veteran also received a VA examination in February 2014.  The Board found this examination to be inadequate and remanded a third time, to allow the Veteran to supplement his claims file and to obtain a supplemental opinion to the February 2014 examination.  In August 2014, the RO sent the Veteran a third letter informing him how he could supplement the record.  The RO also sought an additional VA medical opinion.  The Board found that to be inadequate as well, and in January 2015, submitted the Veteran's claims file for an independent medical examination.  The independent medical examination is adequate, because the examiner fully reviewed the record and provided an adequate rationale, as discussed below.  The independent medical opinion contains "such sufficient information that it does not require the Board to exercise independent medical judgment."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007)(citing Colvin, v. Derwinski, 1 Vet.App. 171, 175 (1991)).

The Board is satisfied that there was substantial compliance with its many remand directives and its request for an independent medical opinion. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection for Low Back Condition

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

The Veteran's June 1976 service entrance examination report noted no abnormalities for the spine and other musculoskeletal system.  In the report of medical history, the Veteran denied "recurrent back pain."

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390, 397 (2009).  Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable VA statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  While service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury.  If the superimposed disease or injury occurred during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  

In a January 1977 service treatment report, the Veteran complained of low back pain that existed prior to enlistment.  He stated that the pain got worse while doing heavy lifting and that prior to service he was seen by a chiropractor who told the Veteran that he had a disc out of position.  He reported that his low back problem dated back to when he fell out of a tree at the age of five and that he had more problems at age of thirteen.  He also reported that he saw a chiropractor regularly for two years before his enlistment into service.

A March 1977 inservice orthopedic consultation report noted that the Veteran reported a long history of chronic low back pain dating to age of five.  The Veteran reported that he fell out of a tree and had numerous visits to doctors prior to enlistment.  The Veteran was diagnosed with spondylolisthesis at the L5-S1 level, which the doctors stated existed prior to enlistment.

An April 1977 Medical Board report stated that the Veteran enlisted in July 1976 and after enlistment, the Veteran reported persistent low back pain after prolonged marching, lifting heavy objects, or prolonged standing.  It was noted that the Veteran had been evaluated at his dispensary on numerous occasions and was referred to the Medical Board.  The Medical Board stated that the Veteran had no history of injury while on active duty.  On physical examination, the Veteran had a normal range of motion of the back and no neurological deficit in any extremity; however, x-ray of the lumbosacral spine demonstrated a congenital grade I spondylolisthesis, anterior, of the body of L5 on the body of S1.  The Medical Board opined that the Veteran was unfit for full duty, as he did not meet the minimum standards for enlistment by reason of physical disability and that this disability was neither incurred in, nor aggravated by, a period of active military service.  A medical discharge from military service was recommended.

After separation from service, treatment records from a private chiropractor show that the Veteran received intermittent treatment for low back pain from November 2004 through September 2006.

In a September 2007 written submission, the Veteran's parents stated that after the Veteran entered the U.S. Marine Corps in July 1976, he called home in March 1977 to tell them that he had hurt his back while in training and that he was going to get a medical discharge soon.  In numerous lay statements, the Veteran indicated that he injured his back when he was bounced out of the bed of a moving troop carrier vehicle while wearing all of his gear.

The Veteran was afforded a VA spine examination in April 2008.  The examiner also stated that the Veteran was a reliable historian.  After reviewing all service treatment reports pertaining to the Veteran's low back pain, the examiner noted that the Veteran did not report a history of injury to the lumbar spine on his enlistment examination, and that no injury was reported while in service.  The Veteran reported lumbar pain, which radiated down the posterior aspect of the left gluteal muscle, thigh, and leg, and ended at the left foot.  He reported no history of surgery, though he received chiropractic treatments.  He related that pain started in approximately February 1977 with the inservice injury while in training when he was in a troop carrier vehicle which drove off a drop.  He stated that at that time he was told to complete exercises which did not improve the condition.  The examiner opined that the Veteran's spondylolisthesis Grade 1, L5-S1 was not a result of active duty nor was aggravated by active duty service.  In support of this opinion, the examiner stated,

[The] [V]eteran failed to indicate on [his] enlistment exam a history of previous low back pain- numerous [service medical records] detail [an] injury to the [V]eteran at age of 5.  The [service medical records] note by several providers [the] previous history of low back pain without injury to the lumbar spine while in active duty- is most likely congenital in nature as spondylolisthesis [at an] early age is congenital in nature.

Another VA medical opinion was obtained in April 2012.  The VA examiner indicated that the Veteran's claims file was reviewed.  After a thorough review of the record and listing all pertinent medical and lay evidence of record, the examiner first opined that the Veteran had a current condition of spondylolysis with spondylolisthesis, and that it clearly and unmistakably existed prior to active military service.  In support of this opinion, the examiner noted that a wet read of x-rays taken the day after the Veteran's report that he slipped a vertebra revealed a Grade I spondylolisthesis of L5 on S1. Two U.S. Navy corpsmen and three U.S. Navy Medical Corps officers/physicians all indicated that at that time, the Veteran reported chronic back pain which began several years prior to service, as early as the 1960s.  The examiner further noted that while the most common etiology for spondylolysis in children is a congenital defect, it is also possible that the Veteran had traumatic spondylosis with spondylolisthesis when he fell from a tree at age 5.  He stated, however, that "in either case, clearly the condition existed at a very early age many years prior to active duty service."

With regard to the issue of aggravation, the examiner noted that the Veteran's contention that he had permanent aggravation of a pre-existing back problem due to injury in service was not substantiated by the service treatment records.  The Veteran alleged that the medical personnel in service had all failed to report the alleged injury/accident; however, inservice treatment notes and orthopedic specialist consultation reports all indicated no history of trauma, and the available medical records were indicative of only a temporary exacerbation of the preexisting spondylolysis with spondylolisthesis.  Furthermore, the examiner explained that in the Veteran's March 1977 x-ray, there was only Grade I spondylolisthesis, the lowest Grade of this condition, indicating a 1 to 25 percent slippage of L-5 on S-1.  The examiner concluded that the foregoing evidence clearly did not indicate a worsening of the preexisting condition, and therefore the evidence did not show aggravation of the preexisting low back condition beyond normal progression.

In October 2012, the Veteran expressed his disagreement with the VA's finding that his back condition was not aggravated.  He stated that after hurting his back in the alleged "Amtrak" accident, he went to see a doctor at Camp Pendleton and was told that he could not be transferred to a lighter duty position but would be discharged from service in six weeks.  He further stated that the doctor never made a notation of how the Veteran hurt his back in service.

The Veteran underwent another VA examination in February 2014.  The examiner opined that the Veteran's condition was less likely than not incurred in, caused by, or aggravated by service.  As rationale, the examiner recited the above facts, without conclusions.  A VA examiner provided another opinion in August 2014.  The examiner found that it was at least as likely as not that the Veteran's condition preexisted service, because his service treatment records indicated that he had a back condition prior to enlistment, and that it was less likely than not that the Veteran's condition worsened during service, because the Veteran's service treatment records did not contain good supportive evidence that the Veteran reinjured his back during service.

In response to a January 2015 request, an independent medical opinion was provided by the Department of Veterans Affairs Maryland Health Care System.  The independent medical examiner opined that there was clear and unmistakable evidence that the Veteran has a spine disability that preexisted service.  As rationale, the examiner stated that the x-ray diagnosis of congenital grade I spondylolisthesis meant that the Veteran was born with the disability, and that the radiological conclusions were supported by the Veteran's self-reported medical history of back problems in childhood.

The examiner also found that there was clear and unmistakable evidence that the pre-existing spine disability did not increase in severity during service.  As rationale, the examiner stated that the Veteran had pain which pre-existed active duty service, and that pain like that would be expected to wax and wane with certain activities, which was the nature of the condition.  A complaint of pain did not inherently constitute a worsening or progression of the condition.  Additionally, the examiner opined that the Veteran's preexisting spondylolisthesis, grade I did not progress to further grades, based on radiologic evidence, which meant that the condition is stable.  Additionally, though the February and April 2014 reports showed lumbosacral spondylosis, the spondylosis is a normal progression of spondylolisthesis, further compounded by normal age-related changes, especially at the L5-S1 junction.

Finally, the examiner found that the Veteran's condition of spondylolisthesis was congenital and not acquired.  The Veteran's spondylosis was acquired, and developed as the spine aged.  The examiner stated that while spondylolisthesis alters the alignment of the spine, which makes it subject to superimposed disease or injury, there is no evidence of any superimposed disease or specific injury relating to military service to constitute aggravation of the preexisting condition.

Upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's low back disorder, diagnosed as spondylolisthesis at the L5-S1 level, existed prior to service, and clear and unmistakable evidence demonstrates that his pre-existing low back disorder was not aggravated by service, nor subject to a superimposed disease or condition.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306.

All medical evidence of the record, with the exception of the April 2012 VA examination, characterizes the Veteran's condition as spondylolisthesis, grade I, including the Veteran's service treatment records, VA examinations, and an independent medical opinion.  There is no evidence, other than the April 2012 VA examiner's conclusion, that the Veteran has spondylolysis.  Additionally, when the June 2015 independent medical examiner was asked the open-ended question to diagnose the Veteran's spine condition, the examiner stated spondylolisthesis with spondylosis, which is consistent with a majority of the evidence in the record.  Because of this, the Board characterizes the Veteran's condition as spondylolisthesis with spondylosis, not spondylolysis with spondylolisthesis.

The Board places significant weight on the conclusions of the June 2015 independent medical examiner.  The examiner's opinions are thorough, grounded, and based on a full review of the record.  Additionally, the examiner's conclusions are consistent with the medical evidence in the Veteran's claims file.

The independent medical examiner, as well as all of the Veteran's other medical examiners, both from the VA and in the Veteran's service treatment records, found that the Veteran's spondylolisthesis pre-existed service.  The independent medical examiner also concluded that the Veteran's condition was congenital, based on x-ray evidence.  The examiner did not specify whether the condition was a congenital disease or a defect.  There is some evidence in the record that supports a finding that the condition may have been traumatic in nature.  However, the Veteran's condition does not qualify under any standard.

If the Veteran's condition is a congenital defect, service connection is only warranted for a superimposed disease or injury that occurred during military service.  VAOPGCPREC 82-90 (July 18, 1990).  The June 2015 independent medical examiner clearly stated that while the Veteran's spondylolisthesis could make it subject to superimposition of other conditions, there is no evidence in the record to show a superimposed disease or injury relating to military service.

If the Veteran's condition is a congenital disease, or if the condition is not congenital in nature, it is subject to the presumption of soundness, which requires that the Board prove by clear and unmistakable evidence that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As previously established, the Veteran was marked as sound upon entry, making him subject to the presumption of soundness.  Additionally, clear and unmistakable evidence, in the form of the June 2015 independent medical examination, numerous VA examinations and opinions, and the Veteran's service treatment records, found that the Veteran's spondylolisthesis existed prior to service.

There is clear and unmistakable evidence in the record that the Veteran's condition was not aggravated by service.  In the Veteran's lay statements, he repeatedly refers to an incident where he was bounced out of the back of a moving vehicle, which he states contributed to his back pain.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran is competent to report on an incident that occurred in service, and is also competent to state that his back hurt following the event.  However, he lacks the requisite medical knowledge and training to competently opine on whether that incident medically aggravated his condition.  Additionally, there is no medical evidence regarding this incident in the Veteran's service treatment records.

Aggravation in this case requires more than intermittent symptom flare-ups during service; rather, there must be permanent advancement of the underlying disease or injury.  Furthermore, flare-ups of a preexisting disease during service are not sufficient to be considered aggravation unless the underlying condition, not just the presence of symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  The Veteran may have experienced back pain as a result of the incident he describes; however, it does not rise to the level of aggravation for the purposes of VA benefits.

The June 2015 independent medical opinion states that there is clear and unmistakable evidence that the Veteran's condition did not increase in severity during service, noting that it is the nature of the condition for back pain to wax and wane with certain activities.  Also, the examiner stated that x-rays showed that the Veteran's spondylolisthesis, grade I, did not progress to a higher grade, which indicates that the condition is stable and was not aggravated by service.  The examiner further opined that the Veteran's spondylosis is acquired, but is a normal progression of the Veteran's underlying congenital spondylolisthesis as the Veteran ages.  Therefore, even with the Veteran's contention that back pain arose from an incident in service, there is clear and unmistakable evidence that the Veteran's spondylolisthesis, grade I, with spondylosis, was not aggravated by that or any incident of service.

The Veteran's back condition, diagnosed as spondylolisthesis, clearly and unmistakably preexisted service.  If the condition is a congenital defect, the Veteran is not entitled to service connection because there is no evidence of a superimposed disease or injury that occurred during service.  If the condition is a congenital disease or acquired condition predating service, the Veteran is not entitled to service connection because there is clear and unmistakable evidence that the condition was not aggravated during service or by any incident of service.

The preponderance of the evidence is against the Veteran's claim. Therefore the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49   (1990).
ORDER

Service connection for a low back disorder is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


